      Case 1:18-cv-07652-DLC Document 180 Filed 11/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 LEONIDES DUVERNY,                       :
                                         :
                          Plaintiff,     :             18cv7652(DLC)
                -v-                      :
                                         :                  ORDER
 HERCULES MEDICAL P.C., ACHILLES         :
 MEDICAL P.C., HYPERION MEDICAL P.C.,    :
 and GEOFFREY RICHSTONE, individually, :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On August 17, 2020, plaintiff filed a motion in limine to

exclude the testimony of Dr. Charles McGowan.        On that same day,

the defendants requested that Dr. Charles McGowan be permitted

to testify remotely.    A telephonic final pretrial conference in

this matter was held on October 29.       The defendants further

addressed Dr. Charles McGowan’s testimony in letters of November

2 and November 4.    On November 4, the Court held a further

telephonic conference in connection with defendants’ request to

permit Dr. Charles McGowan’s testimony.       Having considered the

parties’ submissions and the record in this action, it is hereby

     ORDERED that the plaintiff’s motion in limine to exclude

Dr. Charles McGowan is overruled.      Dr. Charles McGowan shall be

permitted to testify before the jury.
         Case 1:18-cv-07652-DLC Document 180 Filed 11/04/20 Page 2 of 2



     IT IS FURTHER ORDERED that, finding that good cause and

compelling circumstances exist for Dr. Charles McGowan to

testify by contemporaneous transmission, he shall be permitted

to testify by video.       The defendants shall be responsible for

arranging the video feed and ensuring a stable connection.

     SO ORDERED:

Dated:       New York, New York
             November 4, 2020


                                           ____________________________
                                                    DENISE COTE
                                           United States District Judge




                                       2
